Title: From Benjamin Franklin to the Pennsylvania Assembly Committee of Correspondence, 12 April 1766
From: 
To: 


Gentlemen,
London, April 12. 1766
I received your Letters of Jan. 13. and 20. and communicated them to Mr. Jackson. The Petition, praying a Repeal of the Act of Parliament prohibiting the Paper Money of the Colonies being a lawful Tender, was immediately presented according to your Directions, and referred to a Committee. We have for a long time been extreamly busy with our general American Affairs. I sometime since advis’d the Speaker of the Repeal of the Stamp Act. The Regulations of our Trade came next under Consideration. On Monday next the Committee are to report on the American Commerce. A Number of good Evidences have been thoroughly examined on that head before the House, and it is now seen in a Light much more favourable for us than ever heretofore. We have a Ministry extreamly well dispos’d towards us, from whom, if they continue, and become firmly established, we may hope every thing we can reasonably expect. But there is a strong Opposition against them, which makes them cautious of going all the Lengths at once which they wish to go in our Favour. It is now intended to reduce the Duty on foreign Mellasses to 1d. per Gallon; to permit Duty-free the Importation into North America as Articles of Commerce, to be stored in King’s Warehouses, and afterwards exported to Europe, all foreign Sugars, Coffee, &c. and to Britain, Cotton, Indigo, &c.—and such Sugars as are consum’d in America, tho’ clay’d and fine, to pay a Duty of 5s. per hund. only. The Reducing the Muscovado Duty to 2s. 6d. was talk’d of; but that is yet doubted. A free Port is also intended at Dominica, and if it succeeds, another or two more may be made next Year, at Jamaica and Pensacola. The direct Importation of Wine, Oil and Fruits from Portugal and Spain to America is also to be allow’d, if it can be carried in the House; but that meets with particular Opposition, and may possibly fail, tho’ I rather think it will be carried, as Mr. Grenville’s Party seem daily diminishing. As to the Paper Currency I last Week at the Request of one of the Members drew a Bill for Repealing the Act of 1763 relating to legal Tender, which he intends to bring in after considering it with Mr. Townsend. The principal Point was to satisfy the Merchants, who obtain’d that Restraining Act, they having suffer’d in Virginia by the Depreciation of the Currency there in which their Debts were paid: I therefore inserted a Clause to make Sterling Debts due to British Merchants and payable here, recoverable according to the Rate of Exchange at the Time, which I think is no more than we have always practis’d in the Courts of our Province. What Alteration will be made in the Draft it is impossible to say; and I doubt whether if a Bill be brought in, it will be compleated this Session; the Ministry being inclin’d to consider the Affair of Paper Money more extensively, and therefore to leave it to another Year; which, if they do, I hope will not be attended with any great Inconvenience, as we have still a considerable Sum extant that is legal Tender. I shall however use my best Endeavours to get it compleated now. 
There is a Bill also under Consideration relating to Admiralty Courts and other Admiralty Affairs in America, on which I have had several Conferences with the Ministry: It is among other Things propos’d that the Act made 19 Geo. II. to prevent the Impressing of Seamen in the Sugar Colonies for the King’s Ships, unless with Consent of Governor and Council, be extended to North-America. And on a Suggestion that had been made to the Admiralty, that the Men were entic’d from the King’s Ships by the Merchants, and that the Governors and Councils of some North American Colonies would probably refuse to give their Consent, whatever might be the Necessity, a Clause was drawn to direct an Application to be made to them for Men when wanted, and that in case of their Refusal or Neglect to provide a sufficient Number, it should be lawful for the Officers of the King’s Ships to impress, &c. I oppos’d this strongly, in a long Conversation with my Lord Egmont, who is at the Head of the Admiralty Board; and he was so obliging as to say he was satisfy’d with my Reasons, and the Power of Impressing should be omitted. It appear’d to me a terrible Thing to establish such Violence by a Law, however necessary it may be in some Cases; and I conceiv’d it a Power not fit to be given the Officers of the Navy, who might use it greatly to the Oppression and Injury of particular Colonies.
The Merchants trading to America have been of great Service to us in all our late Affairs, and deserve the Thanks of the Colonies. I hope the Behaviour of the Colonists on the Repeal, will be decent and grateful to Government here, which will greatly strengthen the Hands of their Friends the present Ministry, as very different Things are prognosticated. I send you the Lords Protests; and also the best Account we have of the Debates on the Repeal; but it is very short and imperfect, Mr. Pitt having spoke in the whole near three Hours. Our particular Provincial Petitions remain ready to be proceeded on, as soon as these other Affairs are out of hand.
Please to present my Duty to the Assembly and believe me, with particular Esteem, Gentlemen, Your most obedient humble Servant
B Franklin
Committee of Correspondence.
